Citation Nr: 1134641	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for irritable bowel syndrome (IBS), claimed as right-sided abdominal pain.

3.  Entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from December 2003 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2010, the Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing has been associated with the claims folders.  

At the hearing, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for memory loss, personality disorder, bilateral eye disability and an adjustment reaction.  

This case has been advanced on the Board's docket.

In June 2010, the Board remanded the three issues listed above to the RO or the Appeals Management Canter (AMC) for additional development.  That development has been accomplished and the claims have been returned to the Board for appellate action.  



FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Bilateral hearing loss disability is etiologically related to acoustic trauma in service.  

3.  No IBS or disability manifested by right-sided abdominal pain has been present during the pendency of this claim.

4.  No sleep disorder has been present during the pendency of this claim; sleep impairment has been medically attributed to service-connected post-traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  IBS or disability manifested by right-sided abdominal pain was not incurred in or aggravated by active.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 

3.  A sleep disorder was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.310 (2006), 38 C.F.R. §§ 3.303, 3.317 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in April 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A June 2006 letter in connection with his now granted service connection for PTSD claim provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of the claim.  However, this notice appears to relate to the PTSD issue only.  Therefore, it appears that the Veteran was not provided appropriate notice with respect to the effective-date and disability-rating elements of the claims on appeal.  Never the less, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard the Board notes that with respect to the service connection claims denied herein, no disability rating or effective date will be assigned so the failure to provide notice with respect to the effective-date and disability elements of those claims was clearly harmless.  With respect to the claim granted herein, the originating agency will have the opportunity to provide appropriate notice with respect to the effective-date and disability-rating elements of the claim before adjudicating those elements of the claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Additionally, the Board notes that the Veteran has been provided VA examinations in response to his claims decided herein.  The reports of these examinations are wholly adequate in that they are thorough and fully address all medical issues relevant to whether the alleged conditions are related to service.  Medical opinions were offered following physical examination of the Veteran, review of the claims folder and interview of the Veteran.  The Board acknowledges that no sleep study was undertaken during the sleep disorders examination.  The examiner deemed that no such study was indicated in the absence of objective evidence of sleep disorder secondary to sleep apnea.  The Board does not find it appropriate to substitute its judgment for that of the medical examiner as to which tests are necessary to arrive at a diagnosis, and accepts the examination findings.   

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service- connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

The Veteran's DD 214 provides evidence that he served in Southwest Asia during the Persian Gulf War.  Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  38 C.F.R. § 3.317(b).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Initially, the Board notes that the record does not suggest nor does the Veteran present argument indicating that he is suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses.  Thus, service connection for undiagnosed illness is not warranted.

Hearing Loss

As noted in the Board remand, it is acknowledged that the Veteran was exposed to acoustic trauma in his Gulf service.  The Veteran credibly reported hearing loss since his second period of service.  A review of the Veteran's STRs during his periods of service does not show hearing loss complaints or findings.  However, on VA audiological examinations in June 2005 and February 2011, audiogram results included a 40 decibel loss at 400 Hertz on the left.  This is sufficient to establish current left ear hearing loss disability during the pendency of the claim.  Moreover, the Board finds the Veteran's testimony to be credible as to ongoing hearing loss since service.  Thus, as there is documented acoustic trauma in service, continuity of symptomatology since service, and current disability, the Board finds that service connection for left ear hearing loss disability is warranted.  

As to the right ear, the audiogram results in June 2005 for the right ear were as follows:

Hertz (Hz) 1000 2000 3000 4000 Average Right 10 10 35 35 23 

Speech recognition was 100.

The audiogram results in February 2011 for the right ear were as follows:

Hertz (Hz) 1000 2000 3000 4000 Average Right 20 15 30 35 25 

Speech recognition was 94.

The Board acknowledges that these results do not establish hearing loss in the right ear by VA standards, though the results are quite close to meeting those standards.  However, in May 2009, the Veteran was afforded a hearing consultation by a private audiologist.  The Veteran complained of hearing loss since he came back from Iraq.  The acoustic reflex results were reported for ipsilateral and contralateral stimulation at 500, 1000 and 2000 Hertz.  These varied between 80 and 90 decibels for both ears.  The audiogram chart was also provided.  The diagnostic impression following audiogram was left ear mild loss at 4000 Hertz, right ear mild to moderate sensorineural hearing loss.  The chart indicates a greater degree of hearing loss for the right ear than the left and appears to show a threshold of approximately 50 decibels at 4000 Hertz on the right.

The Board finds that the evidence is in equipoise as to whether there is current right ear hearing loss consistent with 38 C.F.R. § 3.385.  The VA audiological examinations in conjunction with the 2009 private examination suggest that the Veteran may have current right ear hearing loss.  The Board will resolve reasonable doubt in favor of the Veteran and grant service connection for right ear hearing loss disability as well.  Thus, service connection for bilateral hearing loss is warranted.  

Sleep disorder 

The Veteran urges that he has a sleep problem related to his service-connected PTSD.  However, despite his contentions, the record fails to show an independent disability characterized as a sleep disorder, and instead establishes that his sleep problems are a symptom or manifestation of his service-connected PTSD.  The record does show that he has severe PTSD productive of significant impairment of functioning as manifested by Global Assessment of Functioning (GAF) scores in the 30's and 40's, rated at 100 percent by VA.  

STR's do not show a diagnosis of a sleep disorder.  A June 2005 VA psychiatric examination report shows complaints of staying home all day and being anxious since returning from the Gulf, and taking medication for his back.  He sleeps for very brief periods and awakens, unable to return to sleep.  He was described as depressed and very anxious, with serious sleeping impairment.  The diagnosis was adjustment disorder with mixed emotional features.  General medical examination at that time revealed no neurological abnormalities.  

VA treatment records dated since the claim was filed reveal that the Veteran was sleeping better, had less nightmares and visual hallucinations and had improved mood when his Prozac was increased in August 2007.  In March 2010 he was noted to have worsened problems of PTSD and depression including sleep difficulty since he was going to be evaluated soon for disability.  The examiner indicated that individuals with depression often had worsened symptoms under such circumstances.

A report of VA examination in February 2011 addresses whether the Veteran had a current sleep disorder independent of PTSD.  The examiner reviewed the claims folders and interviewed the Veteran.  The Veteran reported experiencing sleep problems since going to Iraq.  He reported he hears voices and sees someone walking in front of him.  He feels like he is looking through a window and hearing voices.  He sleeps 6 to 7 hours currently and reported his PTSD is stable on medication.  The Veteran stated his sleep disorder was not caused by sleep apnea but rather is connected to PTSD.  He was taking multiple medications for anxiety, sleep and nightmare prevention, which were effective.  He had no history of sleep apnea symptoms.  The diagnosis was no objective evidence to confirm a sleep disorder secondary to sleep apnea.  A more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  

The preponderance of the evidence is against this claim.  The record shows that the Veteran does not have a sleep disorder.  Instead, it reflects that the Veteran has sleep problems that are manifestation or symptoms of his PTSD.  The record is replete with reference to nightmares and poor sleep as symptoms of PTSD and depression.  There is no separately diagnosed sleep disorder.  

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no competent evidence of a sleep disorder at any time during the pendency of this claim.  Therefore, the claim must be denied.  

Although the Board has also considered the criteria set forth at 38 C.F.R. § 3.317, it finds that there record compels a finding that any sleep problems are attributed to PTSD as a symptom and as such compensation under those provisions also is not warranted.

IBS claimed as right-sided abdominal pain

The Veteran urges that he has IBS or right-sided abdominal pain that began in service.  However, there is no medical evidence of such a disability in service, and there is no current diagnosis of IBS, nor is there any diagnosis or recognized disability manifested by right-sided abdominal pain in the record.  

STR's fail to demonstrate IBS or a disability characterized by right-sided abdominal pain.  A report of VA general medical examination dated in June 2005 shows that the Veteran reported that while in Kuwait, he began to feel mild right lower quadrant abdominal pain concomitant with low back pain radiating to right leg pain.  No diarrhea, vomiting, constipation or nausea was reported.  The pain was reported as the same quality as the low back pain.  Examination of the abdomen revealed no abnormalities.  The Veteran reported no external lesions such as hemorrhoids in the anal area.  The examiner reported that he found no objective abnormalities that could explain right-sided abdominal pain claimed by the Veteran.  

The post service treatment records contain repeated reports of low back pain but do not show ongoing complaints or treatment for IBS or abdominal pain.  

A report of VA examination dated in February 2011 indicates that the Veteran stated he was told he had IBS when he returned from Iraq but that he was not started on any medication at that time.  He reported that when he ate he would immediately have to go to the bathroom, and that he had diarrhea.  He stated he had current IBS about two times per month.  Symptoms consist of a stomach ache then one episode of diarrhea after which symptoms resolved.  He was stable and his treatment was reportedly Pepto-Bismol.  There was flatulence but no history of colitis, anal fistula or intestinal pain.  On examination, there was no anemia, abdominal mass or tenderness.  Bowel sounds were positive and the abdomen was soft.  A flexible sigmoidoscopy in March 2007 for average risk screening was reportedly normal.  The diagnosis was normal intestinal examination.  The examiner explained that a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  There was no objective evidence of IBS or right-sided abdominal disorder.  Therefore, the examiner did not state an opinion concerning whether the claimed disability was related to service.  

As noted above, the Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  In this case, there is no competent lay or medical evidence of the presence right-sided abdominal disability at any time during the pendency of this claim.  Moreover, the medical evidence demonstrates that IBS has not been present at any time during the pendency of this claim.  Accordingly, this claim must be denied.




ORDER

Entitlement to service connection for a sleep disorder is denied.  

Entitlement to service connection for IBS, claimed as right-sided abdominal pain, is denied.

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


